Exhibit 10.189

EMPLOYMENT AGREEMENT

       THIS EMPLOYMENT AGREEMENT is entered into as of the 22nd day of July
2002, by and between Ready Mix, Inc., a Nevada corporation (the “Employer” or
“Company”), and Robert DeRuiter (the “Employee”). Ready Mix, Inc. is a wholly
owned subsidiary of Meadow Valley Corporation (“Parent”).

       The Employer hereby employs the Employee on a full-time basis, and the
Employee hereby accepts such full-time employment on the terms and conditions
hereinafter set forth.
       1.         EMPLOYMENT.  Employee is employed as the General Manager of
Ready Mix, Inc.(“RMI”) Phoenix, metro area. Employee shall perform all duties as
outlined herein and as may be assigned by the Employer and shall devote full
time, attention and loyalty to the affairs of the Employer. The duties of the
Employee shall specifically be:
       A)       To select, hire and maintain qualified management personnel and
to administer and review annually the performance of each person within his
direct supervision and adjust compensation in accordance with Company guidelines
and subject to the prior approval of the President.
       B)       To oversee the selection, preparation and submission of
materials sales quotes and proposals and to determine profit margins in order to
maximize Employer’s profitability.
       C)       To oversee the preparation of operating budgets for submission
to the President for approval, to insure that cost controls are in place and
utilized to accurately track production and delivery costs, to monitor customer
schedules to insure timely and accurate delivery of products and to provide
decision-making and problem-solving assistance in all aspects of RMI. To oversee
the negotiation, preparation and execution of all purchase agreements, credit
policies and other agreements within RMI.
       D)       To maintain and promote relationships with customers and owners
with whom the Employer conducts business.
       E)       To insure that periodic reporting such as monthly production
reports and other cost and revenue reports as required by management are
prepared and submitted correctly and on a timely basis.
       F)       To prepare and submit annual operating budgets and capital
expenditure budgets and periodic forecasts as required.
       G)       To resolve complaints and/or claims relating to RMI, or to
provide assistance in preparing for and presenting the Employer’s or Parent’s
position in claims hearings.
       H)       To assist in any other projects or duties as may be assigned by
the President of Chief Operating Officer of the Parent.

         2.       TERM.  Subject to the provisions of termination provided in
paragraph 10, the initial term of this Agreement shall commence on July 22, 2002
and terminate on July 31, 2004. This Agreement may be extended by the mutual
written agreement of the Employee and the Employer.

         3.       COMPENSATION.  Employee shall receive a base salary of ninety
thousand dollars ($90,000.00) per year, payable in accordance with the regular
payroll practices of

1



--------------------------------------------------------------------------------


Employer, and subject to applicable deductions of withholding taxes and other
customary employment taxes. The Company President or the Parent’s Chief
Operating Officer shall review Employee’s salary at a minimum annually and may
adjust Employee’s salary upward to recognize improvement, achievement or
expansion of Employee’s responsibilities subject to approval of the Board
Compensation Committee of the Parent.
       Employee shall participate in cash incentive plans as currently existing
or as amended or adopted in the future by the Compensation Committee of Parent’s
Board of Directors. Cash bonus plans are subject to annual review and/or change
as recommended by the Compensation Committee and approved by the Board of
Directors of the Parent.

         4.       OPTIONS TO ACQUIRE COMMON STOCK.  Employee is eligible to
participate in the Meadow Valley Corporation 1994 Stock Option Plan. Future
grants of stock options shall be subject to the discretion of Meadow Valley
Corporation’s board of directors.

         5.       EMPLOYEE BENEFITS.  Employer shall provide to Employee, and,
at the election of the Employee, to the Employee’s dependents, a comprehensive
major medical, health, and dental insurance program comparable to the programs
normally provided by other employers in the same industry and marketplace, and
the Employer shall pay the cost of the Employee’s portion of the premium.
Insurance coverage may be subject to pre-existing condition limitations.
       Employer agrees to provide Employee with an automobile for
business-related use. In addition to the cost of the vehicle itself, Employer
shall pay, directly or by reimbursement to Employee, for all maintenance, fuel,
repairs, insurance, operating and other costs incidental thereto.
       Employer shall pay for, or reimburse Employee for, dues for his
membership in industry related associations perceived as beneficial to Employer
and as approved by the Company’s President or the or the Chief Operating Officer
of the Parent.
       So long as it is within the guidelines of the respective plan, Employee
shall be given the opportunity to participate in Parent’s 401(k).

         6.       HOLIDAYS AND VACATION.
         A)     Employee shall be paid for the following seven (7) holidays: New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and the
day after Thanksgiving, and Christmas Day and all other holidays for Employees
of the Employer as approved by the Chief Executive Officer or Board of Directors
of Parent.
         B)     Employee is entitled to two weeks vacation each year. After five
years of continuous employment, Employee shall receive three weeks vacation each
year. All other conditions with respect to vacations shall be consistent with
the Employer’s vacation and holiday policy.

         7.       RESPONSIBILITIES OF EMPLOYEE.  The Employee shall devote such
reasonable time as is necessary or is deemed reasonably necessary by the
Employer to carry out all required duties and will devote full time to the
Employer during normal business hours. The Employee shall at all times
faithfully, with diligence and to the Employee’s best good faith ability,
experience and talents, perform all the duties that may

2



--------------------------------------------------------------------------------


be required pursuant to the express terms hereof to the reasonable satisfaction
of the Employer, in accordance with customary professional standards.

         8.       WORKING FACILITIES.  The Employee shall be furnished with all
facilities and services suitable to Employee’s position and adequate for the
performance of Employee’s duties.

         9.       EXPENSES.  The Employee is authorized to incur reasonable
expenses for promoting business of the Employer, including expenses for
entertainment, travel and similar items. The Employer shall reimburse the
Employee for all such expenses on the presentation by the Employee of itemized
and adequately documented accounts of such expenditures.

         10.       TERMINATION.  This Employment Agreement may be terminated
under the following circumstances:
         A)       WITHOUT CAUSE. Employer may terminate this Agreement at any
time upon thirty (30) days written notice to Employee, but Employer shall be
obligated to pay to Employee compensation in a lump sum equivalent to one year
of the Employee’s base salary, unless Employee agrees to other payment terms.
         B)       VOLUNTARY TERMINATION BY EMPLOYEE WITHOUT CAUSE.  Employee may
terminate this Agreement at any time upon thirty (30) days written notice to
Employer and Employer shall be obligated, in that event, to pay Employee
compensation up to the date of the termination only. Employer, at its sole
discretion, shall decide the exact date of termination and Employee may be
required to continue to provide services for up to 90 days from the date of
receipt of notice of termination. Payment of compensation shall be made in cash
within 30 days of termination, unless Employee agrees to other payment terms.
         C)       TERMINATION BY EMPLOYER FOR REASONABLE CAUSE. The Employer may
terminate this Agreement for reasonable cause upon thirty (30) days written
notice to the Employee and Employer shall be obligated, in that event, to pay
Employee compensation up to the date of termination only. For purposes hereof,
“cause” shall be defined as meaning (i) such conduct by the Employee which
constitutes material breach of this Agreement which is not cured within ninety
(90) days of written notice to the Employee of said alleged breach or (ii) a
material failure to competently perform Employee’s duties as stated in paragraph
1 in accordance with applicable professional standards as stated in paragraphs 1
and 8 hereof provided that Employer has previously given Employee written notice
and a reasonable opportunity to remedy such failure and such failure has a
materially adverse effect on the business or financial condition of Employer or
(iii) material breach of Employee’s fiduciary duty and such breach has a
material adverse effect on the business or financial condition of Employer or
(iv) egregiously improper or illegal conduct of the Employee which, in the
Employer’s sole discretion, has a material adverse affect on Employer.
         D)       TERMINATION BY EMPLOYEE FOR REASONABLE CAUSE.  Employee may
terminate this Agreement for cause. In such event, Employer shall be obligated
to pay Employee compensation in lump sum equivalent to one year of the

3



--------------------------------------------------------------------------------


Employee’s base salary within 30 days of termination or as Employee shall agree.
For this purpose “cause” shall mean (i) a material breach of this Agreement by
Employer or (ii) failure of Employer to pay any amount owed Employee hereunder
at the time and in the amount due or (iii) failure of Employer to follow
applicable law or (iv) egregiously improper conduct with respect to dealing with
Employee or in a manner which brings discredit to Employee.

         11.       CONFIDENTIALITY.  Employee agrees not to disclose any
confidential, proprietary competitively sensitive information to persons who are
not employees, directors, lenders, bonding agents, insurance companies or
advisors of the Employer, except as required by law, without prior consent of
the Employer; provided however, any disclosure involving this paragraph shall
not result in a breach of this Agreement unless the disclosure has a materially
adverse effect on the Employer.

         12.       NOTICES.  All notices, demands, and communications given
under this Agreement (“Notice”) shall be in writing and delivered personally or
sent by registered or certified mail, return receipt requested, in the United
States mail, postage prepaid, addressed as follows:

  If to Employer:     Meadow Valley Corporation     P.O. Box 60726     Phoenix,
AZ 85082-0726     If to Employee:     Robert A. DeRuiter
5256 E. Forest Pleasant Pl.
Cave Creek, AZ 85331


or at such other address as a party may from time to time designate by Notice
hereunder. Notice shall be effective upon delivery in person, or if mailed, at
midnight on the third business day after the date of mailing.

         13.       ASSIGNMENT OF AGREEMENT.  Neither party may assign or
otherwise transfer this Agreement or any of its rights or obligations hereunder
without the prior written consent to such assignment or transfer by the other
party hereto; and all the provisions of this Agreement shall be binding upon the
respective employees, successors, heirs and assigns of the parties; provided,
however, the benefits payable to Employee hereunder in the event of disability
or death or incapacity are payable to Employee’s spouse or personal
representative.

         14.       SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.  This
Agreement and the representations, warranties, covenants and other agreements
(however characterized or described) by both parties and contained herein or
made pursuant to the provisions hereof shall survive the execution and delivery
of this Agreement.

4



--------------------------------------------------------------------------------


         15.       FURTHER INSTRUMENTS.  The parties shall execute and deliver
any and all such other instruments in reasonable mutually acceptable form and
substance and shall take any and all such other actions as may be reasonably
necessary to carry the intent of the Agreement into full force and effect.

         16.       SEVERABILITY.  If any provision of this Agreement shall be
held, declared or pronounced void, voidable, invalid, unenforceable or
inoperative for any reason by any court of competent jurisdiction, governmental
authority or otherwise, such holding, declaration or pronouncement shall not
affect adversely any other provision of this Agreement, which shall otherwise
remain in full force and effect and be enforced in accordance with its terms,
and the effect of such holding, declaration or pronouncement shall be limited to
the territory of jurisdiction in which made. In the event that any provision of
this Agreement shall be held to be overly broad and, therefore, unenforceable,
the parties agree that the Court, or other dispute resolution authority, shall
have the power and obligation to revise or restrict the provisions in order to
provide the parties the fullest protections permitted by law consistent with the
intentions of the parties as evidenced hereby.

         17.       WAIVER.  All the rights and remedies of either party under
this Agreement are cumulative and not exclusive of any other rights and remedies
provided by law. No delay or failure on the part of either party in the exercise
of any right or remedy arising from a breach of this Agreement shall operate as
a waiver of any subsequent right or remedy arising from a subsequent breach of
this Agreement. The consent of any party where required hereunder to any act or
occurrence shall not be deemed to be a consent to any other act or occurrence.

         18.       GENERAL PROVISIONS.  This Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the state of Arizona.
Except as otherwise expressly stated herein, time is of the essence in
performing under this Agreement. This Agreement embodies the entire agreement
and understanding between the parties and supersedes all prior agreements and
understandings relating to the subject matter of this Agreement as it relates to
the parties’ duties and obligations from and after July 22, 2002, and this
Agreement may not be modified or amended or any term or provision hereof waived
or discharged except in writing signed by the party against whom such amendment,
modification, waiver or discharge is sought to be enforced. The headings of this
Agreement are for convenience in reference only and shall not limit or otherwise
affect the meaning thereof. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.

         19.       SPECIAL RIGHT OF EMPLOYEE UNDER CERTAIN CIRCUMSTANCES. During
the term of this Agreement, if the Employer or Parent is involved in a merger,
consolidation or other business combination in which the Employer or Parent is
not the surviving and controlling entity and as a result thereof, the Employee

5



--------------------------------------------------------------------------------


is required to relocate outside the city of his current residence in a manner
not objectively reasonable, then Employee shall have the following rights:
         A)       To terminate this Agreement with 30 days prior notice, in
which event Employer shall pay Employee an amount equal to one year’s salary at
the Employee’s current rate and
         B)       All options granted shall, to the extent not specifically
prohibited by the stock option plan then in effect, vest immediately and be
exercisable within one year of the termination notice provided in A above.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

  READY MIX, INC.     /s/  Robert A DeRuiter         By  /s/  Bradley E.
Larson             Employee         Vice President

6